Order issued December 1, 2014




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-12-01078-CR
                      ________________________________________

                                 ERIC ROSE, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                 Before Chief Justice Wright and Justices Myers and Brown

       Based on the Court’s opinion of this date, we GRANT the June 30, 2014 motion of Julie

Woods for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Julie Woods as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Eric Rose, TDCJ No.

1800661, Byrd Unit, 21 FM 247, Huntsville, Texas, 77320.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE